TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00489-CR


Eric Klingemann, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9034119, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Eric Klingemann seeks to appeal from a judgment of conviction for aggravated
robbery.  The trial court has certified that (1) this is a plea bargain case and Klingemann has no right
of appeal, and (2) that Klingemann waived his right of appeal.  The appeal is dismissed.  See Tex.
R. App. P. rule 25.2(d).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed for Want of Jurisdiction
Filed:   September 25, 2003
Do Not Publish